DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the term WiFi, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized entirely wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	None of the instant claims invoke U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 9-11, 13-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0097437 A1 to Boehm in view of U.S. Publication No. 2019/0316919 A1 to Keshavamurthy et al. (“Keshavamurthy”).
As to claims 1-3, 5-6, see similar rejections to claims 9-11, 13-14, respectively.
As to claim 9, Boehm discloses a non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations (para. 0031, The functionalities and/or operations on the memory resource 101 may be stored data values (e.g., code) that when executed by the controller 110 on the processing resource 108 is intended to enable accomplishment of the mission profile 117) comprising: collecting data concerning operation of a vehicle (para. 0032, …data may relate to potential obstacles (e.g., unexpected obstacles) that may be encountered during transit (e.g., driving) along the intended route); storing the data in storage locally at the vehicle (para. 0123, a request for data stored by a second memory resource (e.g., 201-2, . . . , 201-5) at a vehicle (e.g., an automated vehicle)); and uploading the stored data to a node over a THz wireless link (fig. 8, 882, para. 0038, the data to be wirelessly shared by at least two memory resources 101 in a memory pool (e.g., a network) may, in a number of embodiments, be transferred directly vehicle to vehicle, be transferred vehicle to vehicle indirectly via a base station 225, and/or be uploaded to a cloud processing resource 122 (e.g., from a vehicle and/or a base station) via a first processing resource 108 coupled to a first transceiver resource 120; para. 0055, terahertz band).
	Boehm does not expressly disclose wherein the collecting is performed by one or more sensors of the vehicle, automatically caching the stored data in cache memory locally at the vehicle, uploading the cached data.
	Keshavamurthy discloses as the sensors 113 capture sensor data (e.g., based on a computational clock cycle or other timing mechanism), the dynamic data provider 214 may process and transmit that data. In further embodiments, the dynamic data provider 214 may buffer (i.e. storing the data) the sensor data for a certain period of time and then transmit the data. In periods where no connection with a localized server 107 is available, the dynamic data provider 214 may cache the sensor data  (fig. 2D, dynamic data provider is part of vehicle 103, i.e. caching stored data  in cache memory locally at vehicle, and as this linked with the prior storing which always occurs) and provide it once a connection with a localized server 107 has been established (para. 0117), i.e. uploading the cached data.  The sensor(s) 113 includes any type of sensors suitable for the vehicle platform(s) 103, i.e. sensors of the vehicle. The sensor(s) 113 may be configured to collect any type of signal data suitable to determine characteristics of the vehicle platform 103 and/or its internal and external environments (para.0037).  Various general-purpose systems may be used with programs in accordance with the teachings herein (para. 0171), i.e. automatically performing functions.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the vehicle platform of Keshavamurthy into the invention of Boehm. The suggestion/motivation would have been for providing novel technology that, in some embodiments, include hierarchical server architecture to compute multiple paths and routes using multiple servers with different information resolution (Keshavamurthy, para. 0007). Including the vehicle platform of Keshavamurthy into the invention of Boehm was within the ordinary ability of one of ordinary skill in the art based on the teachings of Keshavamurthy.
As to claim 10, Boehm does not expressly disclose the non-transitory storage medium as recited in claim 9, wherein the stored data is automatically cached according to requirements specified in a data model.  
Keshavamurthy discloses in periods where no connection with a localized server 107 is available (i.e. a data model), the dynamic data provider 214 may cache the sensor data (para. 0117).  Furthermore, programs, software, code, routines for processing are used (para. 0040), i.e. automation.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the caching of the sensor data of Keshavamurthy into the invention of Boehm. The suggestion/motivation would have been so that the dynamic data may be processed into historical dynamic data for the locations to which it corresponds (Keshavamurthy, para. 0117). Including the caching of the sensor data of Keshavamurthy into the invention of Boehm was within the ordinary ability of one of ordinary skill in the art based on the teachings of Keshavamurthy.
As to claim 11, Boehm does not expressly disclose the non-transitory storage medium as recited in claim 9, wherein the cached data is prioritized for uploading according to requirements specified in a data model.
Keshavamurthy discloses in periods where no connection with a localized server 107 is available (i.e. a data model), the dynamic data provider 214 may cache the sensor data and provide it once (i.e. prioritization) a connection with a localized server 107 has been established (para. 0117).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the caching of the sensor data of Keshavamurthy into the invention of Boehm. The suggestion/motivation would have been so that the dynamic data may be processed into historical dynamic data for the locations to which it corresponds (Keshavamurthy, para. 0117). Including the caching of the sensor data of Keshavamurthy into the invention of Boehm was within the ordinary ability of one of ordinary skill in the art based on the teachings of Keshavamurthy.
As to claim 13, Boehm further discloses the non-transitory storage medium as recited in claim 9, wherein the operations further comprise uploading the stored data to another vehicle (fig. 8, 882, para. 0038, the data to be wirelessly shared by at least two memory resources 101 in a memory pool (e.g., a network) may, in a number of embodiments, be transferred directly vehicle to vehicle, be transferred vehicle to vehicle indirectly via a base station 225).
Boehm does not expressly disclose the uploading the cached data.
Keshavamurthy discloses in periods where no connection with a localized server 107 is available (i.e. a data model), the dynamic data provider 214 may cache the sensor data (para. 0117).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the caching of the sensor data of Keshavamurthy into the invention of Boehm. The suggestion/motivation would have been so that the dynamic data may be processed into historical dynamic data for the locations to which it corresponds (Keshavamurthy, para. 0117). Including the caching of the sensor data of Keshavamurthy into the invention of Boehm was within the ordinary ability of one of ordinary skill in the art based on the teachings of Keshavamurthy.
As to claim 14, Boehm does not expressly disclose the non-transitory storage medium as recited in claim 9, wherein the cached data is uploaded to the node while the vehicle is in motion.
Keshavamurthy discloses the vehicle platform 103a may connect to and communicate with localized server 107a when driving along a first roadway segment and then connect to and communicate with a second localized server 107n when driving along a second roadway segment (para. 0035).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the ability to connect to and communicate with localized server when driving of Keshavamurthy into the invention of Boehm. The suggestion/motivation would have been also allow vehicle infrastructure, support systems, and any suitable Internet-based services to push data to the computing devices of the vehicles, and to receive data from the vehicles (Keshavamurthy, para. 0035). Including the ability to connect to and communicate with localized server when driving of Keshavamurthy into the invention of Boehm was within the ordinary ability of one of ordinary skill in the art based on the teachings of Keshavamurthy.
As to claim 17, Boehm discloses a system (figs. 1-2, 110, 101, 108, 201, para. 0031), comprising: one or more hardware processors (para. 0031, controller 110); data storage (para. 0123, a request for data stored by a second memory resource (e.g., 201-2, . . . , 201-5) at a vehicle (e.g., an automated vehicle)); and a non-transitory storage medium having stored therein instructions that are executable by the one or more hardware processors to perform operations (para. 0031, The functionalities and/or operations on the memory resource 101 may be stored data values (e.g., code) that when executed by the controller 110 on the processing resource 108 is intended to enable accomplishment of the mission profile 117) comprising: collecting data concerning operation of a vehicle (para. 0032, …data may relate to potential obstacles (e.g., unexpected obstacles) that may be encountered during transit (e.g., driving) along the intended route); storing the data in the data storage locally at the vehicle (para. 0123, a request for data stored by a second memory resource (e.g., 201-2, . . . , 201-5) at a vehicle (e.g., an automated vehicle)); and uploading the stored data to a node over a THz wireless link  (fig. 8, 882, para. 0038, the data to be wirelessly shared by at least two memory resources 101 in a memory pool (e.g., a network) may, in a number of embodiments, be transferred directly vehicle to vehicle, be transferred vehicle to vehicle indirectly via a base station 225, and/or be uploaded to a cloud processing resource 122 (e.g., from a vehicle and/or a base station) via a first processing resource 108 coupled to a first transceiver resource 120; para. 0055, terahertz band).
	Boehm not expressly disclose cache memory; wherein the collecting is performed by one or more sensors of the vehicle, automatically caching the stored data in the cache memory locally at the vehicle, and uploading the cached data.
Keshavamurthy discloses as the sensors 113 capture sensor data (e.g., based on a computational clock cycle or other timing mechanism), the dynamic data provider 214 may process and transmit that data. In further embodiments, the dynamic data provider 214 may buffer (i.e. storing the data) the sensor data for a certain period of time and then transmit the data. In periods where no connection with a localized server 107 is available, the dynamic data provider 214 may cache the sensor data  (fig. 2D, dynamic data provider is part of vehicle 103, i.e. caching stored data  in cache memory locally at vehicle, and as this linked with the prior storing which always occurs) and provide it once a connection with a localized server 107 has been established (para. 0117), i.e. uploading the cached data.  The sensor(s) 113 includes any type of sensors suitable for the vehicle platform(s) 103, i.e. sensors of the vehicle. The sensor(s) 113 may be configured to collect any type of signal data suitable to determine characteristics of the vehicle platform 103 and/or its internal and external environments (para.0037).  Various general-purpose systems may be used with programs in accordance with the teachings herein (para. 0171), i.e. automatically performing functions.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the vehicle platform of Keshavamurthy into the invention of Boehm. The suggestion/motivation would have been for providing novel technology that, in some embodiments, include hierarchical server architecture to compute multiple paths and routes using multiple servers with different information resolution (Keshavamurthy, para. 0007). Including the vehicle platform of Keshavamurthy into the invention of Boehm was within the ordinary ability of one of ordinary skill in the art based on the teachings of Keshavamurthy.
As to claim 18, Boehm and Keshavamurthy further discloses the system as recited in claim 17, wherein the system is installed in the vehicle (Boehm, para. 0029, the mission profile 117 may, in a number of embodiments, be formed and/or positioned on a vehicle; Keshavamurthy, fig. 1A, sensors, processor, memory, vehicle data, vehicle navigation application all part of vehicle 103a).  In addition, the same suggestion/motivation of claim 17 applies.
As to claim 19, Boehm does not expressly disclose the system as recited in claim 17, wherein: the stored data is automatically cached according to requirements specified in a data model; and the cached data is prioritized for uploading according to requirements specified in the data model.
Keshavamurthy discloses in periods where no connection with a localized server 107 is available (i.e. a data model), the dynamic data provider 214 may cache the sensor data and provide it once (i.e. prioritization) a connection with a localized server 107 has been established (para. 0117).  Furthermore, programs, software, code, routines for processing are used (para. 0040), i.e. automation.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the caching of the sensor data of Keshavamurthy into the invention of Boehm. The suggestion/motivation would have been so that the dynamic data may be processed into historical dynamic data for the locations to which it corresponds (Keshavamurthy, para. 0117). Including the caching of the sensor data of Keshavamurthy into the invention of Boehm was within the ordinary ability of one of ordinary skill in the art based on the teachings of Keshavamurthy.
As to claim 20, Boehm does not expressly disclose the system as recited in claim 17, wherein the cached data is uploaded to the node while the vehicle is in motion.
Keshavamurthy discloses the vehicle platform 103a may connect to and communicate with localized server 107a when driving along a first roadway segment and then connect to and communicate with a second localized server 107n when driving along a second roadway segment (para. 0035).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the ability to connect to and communicate with localized server when driving of Keshavamurthy into the invention of Boehm. The suggestion/motivation would have been to also allow vehicle infrastructure, support systems, and any suitable Internet-based services to push data to the computing devices of the vehicles, and to receive data from the vehicles (Keshavamurthy, para. 0035). Including the ability to connect to and communicate with localized server when driving of Keshavamurthy into the invention of Boehm was within the ordinary ability of one of ordinary skill in the art based on the teachings of Keshavamurthy.
Claims 4, 8, 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0097437 A1 to Boehm in view of U.S. Publication No. 2019/0316919 A1 to Keshavamurthy et al. (“Keshavamurthy”) and in further view of WO 2017/186277 A1 to GARCIA et al. (“Garcia”).
As to claims 4 and 8, see similar rejections to claim 12 and 16, respectively.
As to claim 12, Boehm and Keshavamurthy does not further disclose the  non-transitory storage medium as recited in claim 9, wherein the cached data is uploaded during a time window whose start time and length are calculated by a processor on the vehicle.
Garcia discloses at page 14, lines 15-23, a mobile gateway device is a car, and at page 19, lines 25-30, a mobile gateway device stores data in its cache and is waiting for the next scheduled upload interval in order to flush the cache or a part of it into the database of a backend system, and at page 20, lines 20-25, the upload interval can be increased (i.e. time window length)…and the mobile gateway device of the car performs data uploads at the scheduled time (i.e. start time).  Further, at page 16, lines 29-32, preemptive upload schedule represents the software functionality of the gateway W…including options for preemptive upload planning algorithms (i.e. processor in GW knows time window).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the upload interval of Garcia into the invention of Boehm and Keshavamurthy. The suggestion/motivation would have been to support data upload from a mobile gateway device to a backend entity (Garcia, page 3, lines 4-10). Including the upload interval of Garcia into the invention of Boehm and Keshavamurthy was within the ordinary ability of one of ordinary skill in the art based on the teachings of Garcia.
As to claim 16, Boehm and Keshavamurthy do not expressly disclose the non-transitory storage medium as recited in claim 9, wherein the cache is continuously replenished with data until all of the data has been uploaded.
Garcia discloses at page 19, lines 20-30, Step A:  A car collects data from an on-board camera and a vertical motion sensor, e.g., in order to support a central application for road obstacles detection and action planning (i.e. this is a continuous replenishment of data).  Step B: A mobile gateway device of the car stores the data in its cache and is waiting for the next scheduled upload interval in order to flush the cache (i.e. a next scheduled upload interval implies one already occurred, hence replenishment) or a part of it into the database of a backend system.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the collection of data of Garcia into the invention of Boehm and Keshavamurthy. The suggestion/motivation would have been to support data upload from a mobile gateway device to a backend entity (Garcia, page 3, lines 4-10). Including the collection of data of Garcia into the invention of Boehm and Keshavamurthy was within the ordinary ability of one of ordinary skill in the art based on the teachings of Garcia.
Claims 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0097437 A1 to Boehm in view of U.S. Publication No. 2019/0316919 A1 to Keshavamurthy et al. (“Keshavamurthy”) and in further view of U.S. Publication No. 2020/0259763 A1 to GUIM BERNAT et al. (“Guim Bernat”)
As to claim 7, see similar rejection to claim 15.
As to claim 15, Boehm and Keshavamurthy do not expressly disclose the non-transitory storage medium as recited in claim 9, wherein storing the data in storage locally at the vehicle comprises storing the data in one or more HDDs and/or one or more SSDs prior to caching.
Guim Bernat discloses 2LM can include cached subsets of system disk or SSD-level storage (in addition to, for example, run-time data) (para. 0027), and Data that is to be consumed in the further future (e.g., cold data) is more likely to be permitted to be stored in storage whereas data that is to be accessed nearer in time is more likely to be permitted to be stored in cache or memory. For example, sensor data is expected to be accessed within 10 minutes and vehicular technology system (V2X) data is expected to be accessed by an analytic service within 100 ms (para. 0033), i.e. V2X data is cached within SSD.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the 2LM of Guim Bernat into the invention of Boehm and Keshavamurthy. The suggestion/motivation would have been data can be moved to near memory when it is closer to being needed for processing data or content (Guim Bernat, para. 0027). Including the 2LM of Guim Bernat into the invention of Boehm and Keshavamurthy was within the ordinary ability of one of ordinary skill in the art based on the teachings of Guim Bernat.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210144517 A1 discloses Cached data can also be placed in different layers such as in-memory, persistent memory on NVRAMs or pooled SSD storage (para. 0311) and with vehicle-to-vehicle communications, individual vehicles may even act as network edge nodes for other cars, (e.g., to perform caching, reporting, data aggregation, etc.) (para. 0164).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463